DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 25, 2022 has been entered.
Applicants' arguments, filed May 25, 2022, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. Specifically, Applicants have amended the claims to recite “an amphoteric compound which acts like a base, or a salt of an amphoteric compound which acts like a base”. Applicants have provided no citation or other evidence to support disclosure of the amended subject matter in the Application as originally filed. Examiner is unable to locate any such support. Accordingly, it appears that the amendment introduces new matter. 


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 7, and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grattan (WO 98/038983 – provided as foreign patent cite 11 on IDS dated 11/8/2019). 
Grattan teaches a tablet to be swallowed whole which contains 300-600mg paracetamol and 300-1200mg sodium bicarbonate wherein the weight ratio of paracetamol to sodium bicarbonate is at least 0.74:1 (pp.2-3). The formulation may also contain other pharmaceutically active agents, for example analgesics, antihistamines, and decongestants (p.3, lines 24-35). Caffeine may be added as an analgesic adjuvant at an amount of (p.3). The formulation may be administered for the treatment of migraines (p.5) and contain an excipient such as cellulose derivatives or colloidal silica or starch (Examples, see entire document). Antacids in addition to sodium bicarbonate include calcium and magnesium carbonate (pp.1-2). The amount of sodium bicarbonate has an effect on the release rate of the active agent (Biostudy). 
It would have been prima facie obvious to a person having ordinary skill in the art formulating the tablet of Grattan to add caffeine as an analgesic adjuvant or an additional analgesic agent in order to improve the pain relief provided by the dosage. Further, it would have been prima facie obvious to optimize the amount of sodium bicarbonate in order to provide the desired active agent release rate. MPEP 2144.06(II). 

Claims 1-5 and 7-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grattan (WO 98/38983) in view of Caruso (U.S. 5,919,826 – provided as U.S. patent cite 53 on IDS dated 11/8/2019). 
Grattan (WO) is discussed above, but does not explicitly teach adding an active agent recited in instant claim 8. 
Caruso teaches that tramadol is an analgesic agent (see entire document) which is taught for co-administration with acetaminophen (i.e. paracetamol) (col.6, lines 12-15). Tramadol may be included at 50-100mg per dosage (col.5, lines 15-19).
Caruso does not teach the addition of sodium bicarbonate. 
It would have been prima facie obvious to a person having ordinary skill in the art and following the teachings of Grattan to include tramadol as an additional analgesic in order to provide improved pain relief to a patient. 

Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grattan (WO 98/38983) in view of Grattan et al. (European Journal of Pharmaceutics and Biopharmaceutics 49 (2000) 225-229 – provided as NPL cite 22 in IDS dated 11/8/2019). 
Grattan (WO) is discussed above, but does not explicitly teach adding an acid to the formulation. 
Grattan (EJPB) teaches that the addition of citric acid to paracetamol/sodium bicarbonate tablets slows absorption (pp.228-229). 
It would have been prima facie obvious to a person having ordinary skill in the art forming the tablets of Grattan (WO) to include citric acid in order to slow absorption as taught by Grattan (EJPB). 


Obviousness Remarks
Applicants argue that “contrary to the comments on page 6 of the office action, the disclosure in Grattan of paracetamol and bicarbonate does not expressly teach the elements of claim 1. Applicants submit the rejection should be withdrawn. 
Examiner disagrees. An express teaching of each element is the standard for anticipation, but the present rejections are made under the obviousness statute. Grattan teaches the addition of sodium bicarbonate yields an increased rate of absorption from tablets containing no sodium bicarbonate. Grattan also establishes that the amount of sodium bicarbonate affects the release of the active agent (Grattan Biostudy). As such, a skilled artisan would have found it prima facie obvious to optimize the amount of sodium carbonate in order to provide the desired active agent release rate. MPEP 2144.
 
Applicants argue that, based on the declaration of Dr. Geraldine Ann Elliott, a person of ordinary skill in the art would not have modified the teachings of the cited references, in particular the Grattan references, because there would have been no expectation that reducing the amount of bicarbonate would result in the significant, and unexpected, dissolution rates shown in the present Application and Dr. Elliott’s Declaration. Applicants request withdrawal of the obviousness rejections. 
Examiner disagrees. A prima facie case of obviousness is established above based on the cited references. Applicants have the burden of establishing evidence which overcomes the prima facie case of obviousness. MPEP 716.02. Here, Applicants have not met the burden placed upon them. 

Applicants state that they have demonstrated unexpected results based on the priority document (WO 2005/115345). 
Examiner disagrees. The examples generally compare formulations having sodium bicarbonate to formulations which to not have sodium bicarbonate and conclude that the presence of sodium bicarbonate yields more rapid active agent release. First, Applicants do not isolate variables as carbonate is added in addition to sodium bicarbonate. Second, Applicants data compares to formulations having no antacid (i.e. sodium bicarbonate), but Grattan includes sodium bicarbonate and provides more rapid dissolution. MPEP 716.02(b)(III).  Third, even if Applicants were, purely arguendo, able to show unexpectedness, Applicants claims are not commensurate in scope with the data relied upon. Not only are the amounts and ingredients tested not reflected in the present claims, but the present claims permit other means for improving dissolution of a basic drug such as reducing active agent particle size or including disintegrants or an acid component in the formulation. For these reasons, Applicants argument is considered unpersuasive. 

Declaration filed under 1.132 
Dr. Geraldine Ann Elliott filed a declaration on January 27, 2022. The declaration states as a premise that the present Application is directed to oral formulations comprising basic drugs. 
Examiner notes that the instant claims do not require a basic drug. In fact, the claims permit the drug to be a salt of a base, an amphoteric compound, or a salt of an amphoteric compound. 
Dr. Elliott states that “the addition of any level of an alkaline agent (such as bicarbonate) to a tablet formulation of a basic drug would be contra-indicated to a person of ordinary skill in the art at the priority date” (declaration at para 20). 
Here, the opinion of the inventor conveyed in the declaration directly conflicts with the cited prior art reference because Grattan teaches a tablet comprising paracetamol and sodium bicarbonate yields increased release rate (See Examples in Grattan - WO 98/038983). Examiner is unpersuaded that a person of ordinary skill in the art following the teachings of Grattan would not include sodium bicarbonate or another alkaline agent where Grattan explicitly teaches doing so.

Dr. Elliott states that sildenafil was known to show a significant reduction in solubility as the pH increases (Declaration at para 22 - citing Wang, Int J Pharm (2008)). Dr. Elliott then claims regarding testing the dissolution of sildenafil that “[t]he significantly higher rate and extent of dissolution achieved with a low level of bicarbonate was not expected and is the subject of the present Application (declaration at para. 23). 
Examiner disagrees. Grattan teaches the inclusion of sodium bicarbonate improves dissolution. Thus, a skilled artisan would have an expectation that for some formulations which include basic active agents (i.e. caffeine and , release is improved upon the addition of sodium bicarbonate.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,757,455. The patent claims a swallow formulation comprising (a) naproxen, (b) an appropriate amount of one or more pH modulating agents that include an appropriate amount of one or more soluble carbonates in an amount that will neutralize 0.01 to 10 millimoles of hydrochloric acid, and is present in an amount from about 5% to 75% by weight of the swallow formulation, wherein the therapeutic compound exhibits a dissolution profile of: at least 50% dissolution from the swallow formulation within 300 seconds, when the above is measured at 30 rpm in United States Pharmacopoeia dissolution apparatus 2 with 900 mL 0.0033 N hydrochloric acid at 37ºC.; wherein said formulation further comprises (c) a water uptake agent (Claim 1). The swallow formulation further comprises a therapeutic agent in addition to naproxen selected from basic drugs, amphoteric drugs… and their salts (claim 12). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been prima facie obvious to a person having ordinary skill in the art following the claims of the 9,757,455 patent to choose to include the recited basic drug, amphoteric drug or salts thereof based on the teaching of claim 12. MPEP 2143. Where the ranges of the patent overlap with the ranges instantly recited, a prima facie case of obviousness is established. MPEP 2144.05(I). 


Double Patenting Remarks
Applicants request that the rejection be withdrawn for the reasons specified in the obviousness arguments above.  
Examiner disagrees. For at least the reasons presented in the obviousness rejection above, the double patenting rejection is maintained. 


Conclusion
No claims are currently allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM C MILLIGAN/           Primary Examiner, Art Unit 1612